                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

BRITTANY ALLISON,

               Plaintiff,

v.                                                                  No. 1:18-CV-00401 KG/SCY

THE CITY OF FARMINGTON
FARMINGTON POLICE DEPARTMENT,
STEVEN HEBBE, in his individual capacity, AND
BRIAN JOHNSTON, in his individual capacity,

               Defendants.

         ORDER GRANTING UNOPPOSED MOTION TO EXCEED PAGE LIMITS

       THIS MATTER having come before the Court on Defendant’s Unopposed Motion to

Exceed Page Limits and the Court having reviewed the pleading and being otherwise fully apprised

in the premises:

       FINDS that the motion is well-taken and should be granted;

       IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED that Defendant’s

Unopposed Motion to Exceed Page Limits is granted. Defendant is allowed to file a Reply in

Support of its Motion for Summary Judgment as to All State Law Counts of Plaintiff’s Complaint

not to exceed twenty-four pages.




                                            UNITED STATES DISTRICT JUDGE




                                               1
Submitted By:                        Approved as to Form:


/s/ Mia K. Lardy                     /s/ Michael Mozes by Email 5/9/19
Attorneys for Defendants:            Attorney for Plaintiff
Brian K. Nichols                     Michael Mozes
Mia K. Lardy                         Law Offices of Michael E. Mozes, PC
Modrall, Sperling Law Firm           5732 Osuna Rd. NE
P.O. Box 2168                        Albuquerque, NM 87109-2527
Albuquerque, New Mexico 87103-2168   michael@mozeslawoffice.com
(505) 848-1852
bkn@modrall.com
mlk@modrall.com




                                     2
